UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51531 SUNESIS PHARMACEUTICALS,INC. (Exact Name of Registrant as Specified in its Charter) Delaware 94-3295878 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer
